Citation Nr: 9912424	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-37 248	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of total 
nasal reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim by the veteran 
seeking entitlement to service connection for a deviated 
septum, to include residuals of nasal reconstruction.  During 
the course of this appeal, the veteran changed addresses and, 
thus, his claim is being handled through the VA RO in St. 
Petersburg, Florida.

The Board notes that the St. Louis, Missouri, RO, in its 
April 1996 decision, classified the issue as entitlement to 
service connection for a deviated septum, to include 
residuals of nasal reconstruction.  However, according to a 
letter from the veteran received in August 1996, he is not 
seeking entitlement to service connection for a deviated 
septum.  He indicated that his septum is now straight, but 
that he has additional symptoms affecting his nasal area that 
are distinct from his prior deviated septum.  He believes 
that these symptoms are residuals of his inservice nasal 
reconstruction surgery.  Thus, the issue on appeal is 
properly characterized as entitlement to service connection 
for residuals of total nasal reconstruction.


REMAND

The veteran contends, in essence, that he underwent a total 
nasal reconstruction during service and that he currently has 
disabling residuals of that surgical procedure.  As a result, 
he feels that his claim seeking service connection for 
residuals of total nasal reconstruction should be granted.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Further medical 
development is necessary.

Specifically, the Board notes that the veteran underwent a 
total nasal reconstruction in service in June 1995.  The 
procedure was performed to repair a deviated nasal septum.  
The veteran believes that he currently has residuals of that 
surgical procedure.  He submitted a claim for service 
connection for residuals of a total nasal reconstruction in 
November 1995.

In response to the veteran's claim, he was provided a VA 
examination in December 1995.  However, the report of that 
examination indicates that it was a general medical 
examination.  It notes that the veteran's current complaints 
were of a large bump on the right side of his nose and, 
apparently, problems with breathing.  Objective examination 
indicates only that there was tenderness in the frontal 
sinuses.  Despite the limited physical examination, diagnoses 
of "status post deviated nasal septum surgery" and "bony 
growth in right nasal area, causing distorted nasal shape" 
were reported.

From the VA report, the Board is not able to determine with 
any clarity whether the veteran currently has any residuals 
of his total nasal reconstruction.  The Board concludes that 
a specific VA ear, nose, and throat examination would provide 
a record upon which a fair, equitable, and procedurally 
correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).  This opinion is shared by 
the veteran's accredited representative, who, in its March 
1999 Written Brief Presentation, argued that the veteran 
should undergo a special nasal examination by a nasal 
specialist.

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for residuals of his total nasal 
reconstruction, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
ear, nose, and throat (ENT) examination 
by the appropriate specialist in order to 
assess whether the veteran has any 
current residuals of his inservice total 
nasal reconstruction.  If so, the nature 
and severity of those residuals should be 
fully described.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination, 
with specific analysis of the service 
medical records and December 1995 VA 
examination report.  All findings, and 
the reasons and bases therefor, are to be 
set forth in a clear, concise, and 
legible manner on the examination report.

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim, 
including all new evidence, and determine 
whether entitlement to service connection 
for residuals of total nasal 
reconstruction is warranted.
 
4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case in accordance with 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  The RO should ensure that the 
Supplemental Statement of the Case 
contains all relevant statutory and 
regulatory provisions that were not set 
forth in the Statement of the Case.  The 
case should thereafter be returned to the 
Board for further review, as appropriate.

The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice; however, he is free to submit additional 
evidence in support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



